
	

113 HR 2493 IH: Open Fuel Standard Act of 2013
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2493
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mr. Engel (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Israel,
			 Mr. Cole, Ms. Bordallo, Ms.
			 Schwartz, and Mr.
			 Peterson) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend chapter 329 of title 49, United States Code, to
		  ensure that new vehicles enable fuel competition so as to reduce the strategic
		  importance of oil to the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Open Fuel Standard Act of
			 2013.
		2.Open fuel
			 standard for motor vehiclesChapter 329 of title 49, United States Code,
			 is amended by inserting after section 32905 the following new section:
			
				32905A.Open fuel
				standard for motor vehicles.
					(a)RequirementsExcept as provided in subsection (c), each
				manufacturer’s fleet of covered vehicles for a particular model year shall be
				comprised of—
						(1)not less than 30 percent qualified vehicles
				beginning in model year 2016; and
						(2)not less than 50 percent qualified vehicles
				beginning in model year 2017 and each subsequent year.
						(b)Additional
				definitionsAs used in this
				section—
						(1)the term covered vehicle means
				a passenger automobile, and includes a light-duty motor vehicle;
						(2)the term
				qualified vehicle means covered vehicle that—
							(A)has been warranted
				by its manufacturer to operate on natural gas, hydrogen, or biodiesel;
							(B)is a flexible fuel vehicle;
							(C)is a plug-in electric drive vehicle;
							(D)is propelled solely by fuel cell that
				produces power without the use of petroleum or a petroleum-based fuel;
				or
							(E)is propelled solely by something other than
				an internal combustion engine, and produces power without the use of petroleum
				or a petroleum-based fuel;
							(3)the term
				flexible fuel vehicle means a vehicle that has been warranted by
				its manufacturer to operate on gasoline, E85, and M85;
						(4)the term E85 means a fuel
				mixture containing up to 85 percent ethanol and meets the standards of ASTM
				D5798;
						(5)the term M85 means a fuel
				mixture containing up to 85 percent methanol and meets the standards of ASTM
				D5797;
						(6)the term biodiesel means
				diesel fuel which has been produced from a non-petroleum feedstock and which
				meets the standards of ASTM D6751–03;
						(7)the term plug-in electric drive
				vehicle has the meaning given such term in section 508(a)(5) of the
				Energy Policy Act of 1992 (42 U.S.C. 13258(a)(5)); and
						(8)the term
				light-duty motor vehicle means a light-duty truck or light-duty
				vehicle as such terms are defined in section 216(7) of the Clean Air Act (42
				U.S.C. 7550(7)) of less than or equal to 8,500 pounds gross vehicle weight
				rating.
						(c)Temporary
				Exemption from Requirements
						(1)ApplicationA manufacturer may request an exemption
				from the requirement described in subsection (a) by submitting an application
				to the Secretary, at such time, in such manner, and containing such information
				as the Secretary may require by regulation. Each such application shall specify
				the models, lines, and types of automobiles affected.
						(2)EvaluationAfter
				evaluating an application received from a manufacturer, the Secretary may at
				any time, under such terms and conditions, and to such extent as the Secretary
				considers appropriate, temporarily exempt, or renew the exemption of, a
				light-duty motor-vehicle from the requirement described in subsection (a) if
				the Secretary determines that unavoidable events not under the control of the
				manufacturer prevent the manufacturer of such automobile from meeting its
				required production volume of qualified automobiles, including—
							(A)a disruption in
				the supply of any component required for compliance with the regulations;
				or
							(B)a disruption in
				the use and installation by the manufacturer of such component.
							(3)ConsolidationThe
				Secretary may consolidate applications received from multiple manufacturers
				under subparagraph (A) if they are of a similar nature.
						(4)ConditionsAny
				exemption granted under paragraph (2) shall be conditioned upon the
				manufacturer’s commitment to recall the exempted automobiles for installation
				of the omitted components within a reasonable time proposed by the manufacturer
				and approved by the Secretary after such components become available in
				sufficient quantities to satisfy both anticipated production and recall volume
				requirements.
						(5)NoticeThe
				Secretary shall publish in the Federal Register—
							(A)notice of each
				application received from a manufacturer;
							(B)notice of each
				decision to grant or deny a temporary exemption; and
							(C)the reasons for
				granting or denying such exemptions.
							(d)RulemakingNot later than 1 year after the date of
				enactment of this Act, the Secretary shall promulgate regulations as necessary
				to carry out this
				section.
					.
		
